      Case 1:19-cv-02926-VSB Document 63
                                      60 Filed 06/29/20
                                               06/26/20 Page 1 of 2



                                                                                MALA AHUJA HARKER
                                                                                   mharker@fklaw.com
                                                                                        212.833.1126



                                                6/29/2020
                                                                                         June 26, 2020
                                   The sealed document filed at Document 62
                                   shall remain viewable only to the selected parties.
BY ECF

Honorable Vernon S. Broderick
United States District Court for the Southern District of New York
40 Foley Square, Courtroom 518
New York, NY 10007

               Re:    Preferred Freezer Services, LLC v. Americold Realty Trust, No. 19-cv-
                      02926 (VSB)

Dear Judge Broderick:

              We are counsel to Plaintiff Preferred Freezer Services, LLC (“PFS”).
Pursuant to Your Honor’s Individual Rule 5.B, we respectfully request leave to file PFS’
Amended Complaint partially under seal.

                PFS initiated this action on April 2, 2019, alleging violations by Americold
Realty Trust (“Americold”) of the Defend Trade Secrets Act (18 U.S.C. § 1836) and related
state law contract and tort claims, including fraud in the inducement, breach of contract,
breach of the covenant of good faith and fair dealing, tortious interference with prospective
economic advantage, unfair competition, and misappropriation of confidential information.
As alleged in the Amended Complaint, as well as the original Complaint (Dkt. No. 2), PFS’
claims arise from a fraudulent scheme by Americold to obtain PFS’ confidential, trade secret
information (“Confidential Information”) through its bad-faith participation in a bidding
process for the sale of PFS.

                Americold obtained the Confidential Information pursuant to a Confidentiality
and Non-Disclosure Agreement dated October 23, 2018 (the “Confidentiality Agreement”).
Because Americold’s improper acquisition, misuse and misappropriation of the Confidential
Information, and its breach of the Confidentiality Agreement, are at the heart of PFS’ claims,
PFS was permitted to file its Complaint under seal by Judge Annalisa Torres, sitting in Part
1. (Dkt. No. 6.) Thereafter, Americold was granted leave to file its Rule 41(d) motion and
supporting papers partially under seal (Dkt. Nos. 14, 29), and PFS was granted leave to file
its opposition partially under seal (Dkt. No. 24), as the briefing on the motion referenced
Confidential Information.

               PFS’ claims in the Amended Complaint contain references to the Confidential
Information, the public disclosure of which would harm PFS. PFS granted Americold access
to its Confidential Information in reliance on the protections of the Confidentiality
Agreement, and Americold’s assurance that PFS’ Confidential Information would be




                                                                                              3525472.2
     Case 1:19-cv-02926-VSB Document 63
                                     60 Filed 06/29/20
                                              06/26/20 Page 2 of 2


Judge Broderick                           -2-                             June 26, 2020


safeguarded from disclosure, misuse and misappropriation. Americold’s breach of its
obligations to PFS has given rise to this Action, but the integrity of PFS’ Confidential
Information should not be further compromised in PFS’ effort to vindicate its rights to
protect the confidentiality of its information. See Royal Park Investments SA/NV v. Wells
Fargo Bank, N.A., 2018 WL 739580, at *19 (S.D.N.Y. Jan. 10, 2018); Tropical Sails Corp. v.
Yext, Inc., 2016 WL 1451548, at *4 (S.D.N.Y. Apr. 12, 2016).

               Accordingly, we respectfully request that the Court grant PFS leave to file a
redacted version of its Amended Complaint. Pursuant to the Court’s Individual Rule 5.B, we
consulted with counsel for Americold, who indicated that Americold takes no position on this
request. In addition, in accordance with Rule 5.B we have publicly filed a copy of the
Amended Complaint with redactions and have filed under seal a copy of the Amended
Complaint with the redacted material highlighted in yellow.

              We thank the Court for its consideration of this request.

                                            Respectfully submitted,



                                            /s/ Mala Ahuja Harker



                                            Mala Ahuja Harker

cc: All counsel (via ECF)




                                                                                    3525472.2
